PER CURIAM.
This cause came on to be heard on the record and on the oral arguments and briefs of attorneys for the parties.
And it appearing that the order appointing a temporary receiver for the appellant Jennie Fink, doing business as Pioneer Calendar Specialty Company, entered on June 17, 1946, on the allegations of the sworn complaint of the appellee, was justified by the existence of actual emergency making such course appropriate for the conservation of assets. Tennessee Pub. Co. v. Carpenter, 6 Cir., 100 F.2d 728, 731, 732; Lively v. Picton, 6 Cir., 218 F. 401; Taylor v. Easton, 8 Cir., 180 F. 363, 367;
And it appearing further that the order entered by the district court on July 11, 1946, on the objections to the receivership filed by appellant on the previous day, was entered upon appropriate and just terms providing for the discontinuance of the receivership in the event that the appellant should file a cash bond or surety bond to be approved by the court;
And it further appearing that the last-mentioned order was entered after the answer of appellant to the bill of complaint had been filed and before any proof in the cause had been offered or received, thereby affording appellant full opportunity at the hearing to meet the charges of the bill of complaint; and that appellant, instead of proceeding to proof and a hearing in the cause, elected to appeal from the order entered July 11, 1946, denying the motion of appellant to dismiss the receivership, and no valid reason appearing for the reversal of that order, the order and judgment of the district court is affirmed.